EXHIBIT 21.1 LIST OF SUBSIDIARIES OF RETAIL OPPORTUNITY INVESTMENTS CORP. Company Jurisdiction of Organization Retail Opportunity Investments Partnership, LP Delaware Retail Opportunity Investments GP, LLC Delaware ROIC Paramount Plaza, LLC Delaware ROIC Phillips Ranch, LLC Delaware ROIC Phillips Ranch, TRS Delaware ROIC Meridian Valley, LLC Delaware ROIC Santa Ana, LLC Delaware ROIC Lake Stevens, LLC Delaware ROIC Norwood Center, LLC Delaware ROIC Buskirk, LLC Delaware ROIC Claremont Center, LLC Delaware ROIC Claremont Center II, LLC Delaware ROIC Washington, LLC Delaware ROIC Riverside Plaza, LLC Delaware WRT-ROIC Riverside, LLC Delaware ROIC Oregon, LLC Delaware Wilsonville OTS, LLC Oregon ROIC Cascade Summit, LLC Delaware ROIC Heritage Market Holding I, LLC Washington ROIC Heritage Market Holding II, LLC Washington ROIC Heritage Market, LLC Washington ROIC California, LLC Delaware ROIC Gateway I, LLC Delaware ROIC Gateway II, LLC Delaware ROIC Gateway III, LLC Delaware ROIC Gateway Holding I, LLC Delaware ROIC Gateway Holding II, LLC Delaware ROIC Gateway Holding III, LLC Delaware ROIC CA Notes, LLC Delaware ROIC Crossroads GP, LLC Delaware ROIC Crossroads LP, LLC Delaware ROIC Pinole Vista, LLC Delaware ROIC CA NotesII, LLC Delaware ROIC Lakeside Eagle, LLC Delaware WRT – ROIC Lakeside Eagle, LLC Delaware ROIC CCG, LLC Delaware ROIC CCG Holding I, LLC Delaware ROIC CCG Holding II, LLC Delaware ROIC RTC, LLC Delaware ROIC RTC Holding I, LLC Delaware ROIC RTC Holding II, LLC Delaware ROIC Zephyr Cove, LLC Delaware ROIC Kress, LLC Delaware ROIC Hillsboro, LLC Delaware ROIC Euclid Plaza, LLC Delaware ROIC Euclid Plaza Holding I, LLC Delaware ROIC Euclid Plaza Holding II, LLC Delaware ROIC GVS, LLC Delaware ROIC Seabridge I, LLC Delaware ROIC Seabridge II, LLC Delaware Company Jurisdiction of Organization ROIC STV, LLC Delaware ROIC Cypress West, LLC Delaware ROIC Redondo Beach Plaza, LLC Delaware ROIC DBTC, LLC Delaware
